DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea et al. (US 20170271488 A1) in view of Sumitomo (US 20190214491 A1) and Tang et al. (US 20130256745 A1). 

Regarding independent claim 1, Udrea et al. teach “a semiconductor device (100, fig. 1; ¶¶ 0008-0024), comprising:
a semiconductor part (102, ¶ 0008) including a first semiconductor layer (114) of a first conductivity type (N type);
a first electrode (Anode/collector) provided at a back surface of the semiconductor part (102);
a second electrode (conductive element which connects elements 128 and 132, ¶ 0020, see below) provided at a front surface of the semiconductor part (102);
a third electrode (126, ¶ 0009) provided between the semiconductor part (102) and the second electrode, the third electrode (126) being electrically insulated from the semiconductor part (102) by a first insulating film (124), the third electrode (126) being electrically insulated from the second electrode by a second insulating film (124); and
a fourth electrode (128, ¶ 0010) provided between the semiconductor part (102) and the second electrode, the fourth electrode (128) being electrically insulated from the semiconductor part (102) by a third insulating film (124), the fourth electrode (128) being electrically isolated from the third electrode (126), the third and fourth electrodes (126, 128) being arranged in a first direction, the first direction being along the front surface of the semiconductor part (102), the fourth electrode (128) being provided next to the third electrode (126) in the first direction,
the semiconductor part (102) further including a second semiconductor layer (116, ¶ 0008) of a second conductivity type (P type) and a third semiconductor layer (132) of the first conductivity type (N type), the second and third semiconductor layers (116, 132) being provided between the third and fourth electrodes (126, 128),

the third semiconductor layer (132) being selectively provided between the second semiconductor layer (116) and the second electrode, the third semiconductor layer (132) contacting the first insulating film (124),
the second semiconductor layer (116) and the third semiconductor layer (132) being electrically connected to the second electrode,
the third electrode (126) opposing the second semiconductor layer (116) with the first insulating film (124) interposed, the third electrode (126) extending into the first semiconductor layer (114),
the fourth electrode (128) opposing the second semiconductor layer (116) with the third insulating film (124) interposed, the fourth electrode (128) extending into the first semiconductor layer (114),
the third and fourth electrodes (126, 128) including end portions positioned inside the first semiconductor layer (114), 
the third and fourth electrodes (126, 128, fig. 1) each having a top end close to the second electrode and a bottom end close to the first electrode (110), the bottom end of the third electrode (126) being provided with a first distance from the first electrode (110), the bottom end of the fourth electrode (12) being provided with a second distance from the first electrode (110), the first distance being same as the second distance, and
……………”.

Regarding ‘second electrode’, Udrea et al. teach in fig. 1, ¶ 0020, ‘depletion electrodes 128 … may be electrically tied to N type cathode diffusions 132. It is noted that although not explicitly shown in FIG. 1, depletion electrodes 128 can be electrically connected to one another and/or to N type cathode diffusions 132 in the third dimension relative to the cross-sectional perspective shown by FIG. 1’. The fourth electrodes 128 and the third semiconductor layer 132 are electrically connected to each other and this is naturally recognized that conductive layers will be needed to electrically connect them. The conductive layers used for connection can be mapped to ‘second electrode’. As both of the fourth electrodes 128 and the third semiconductor layer 132 are located near a front surface of the semiconductor part 102, this is also naturally recognized that the second electrode will also be provided at the front surface of the semiconductor part 102. An example prior art Sumitomo teaches an electrode 110 located at the front surface of the semiconductor part 10 and electrically connects the trench electrode 15b  with upper electrode19 (fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Udrea et al. and Sumitomo to place an electrode at the front surface of the semiconductor part to electrically connect the trench electrode to the emitter regions according to the teachings of Sumitomo as this is conventional for this type of device. 
Regarding ‘the fourth electrode including a material (metal) having a larger thermal conductivity than a thermal conductivity of a material of the third electrode (polysilicon)’, Udrea et al. teach the fourth electrode 128 ‘may be formed using ..doped polysilicon or metal’ (¶ 0020) and ‘control trench electrodes 126 may be formed of doped polysilicon or metal’ (¶ 0019). Udrea et al. do not place any constraint on using different material for the fourth electrode and the third electrode. Thus picking up metal to form the fourth electrode from available options- metal, polysilicon and picking up polysilicon to form the third electrode from available options- metal, polysilicon is not novelty and a matter of obvious design choice. The selection of a known element based on its suitability for its intended use supported a prima facie obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Udrea et al., Sumitomo and Tang et al. to form the fourth electrode by metal and third electrode by polysilicon according to the teachings of Tang et al. with a motivation of improve collector-to-emitter saturation voltage and short-circuit withstand time. See Tang et al., ¶¶ 0014-0015. 

Regarding claim 4, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the fourth electrode (128) electrically connected to the second electrode (¶ 0020, Udrea et al.).

Regarding claim 5, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the third electrode (126, Udrea et al.) includes a semiconductor (polysilicon), and the fourth electrode (128) includes a metal.

Regarding claim 6, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein
the semiconductor part (102, ¶ 0008, Udrea et al.) further includes a fourth semiconductor layer (134) of the second conductivity type (P+) selectively provided between the second semiconductor layer (116, ¶ 0008) and the second electrode, the fourth semiconductor layer (134) contacting the third insulating film (124), the fourth semiconductor (134) layer including a second-conductivity-type impurity with a concentration higher than a concentration of a second-conductivity-type impurity in the second semiconductor layer (116), and


Regarding claim 9, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the semiconductor part further includes a fifth semiconductor layer 21 (Sumitomo, fig. 1) of the second conductivity type provided between the first electrode (22) and the first semiconductor layer (11).

Regarding claim 10, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left bottom portion of 14b) and a second portion (right top part of 14b), the first portion having a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion having a second film thickness in the second direction, the fourth electrode (15b) is provided between the first portion and the second portion, and the first thickness is thicker than the second thickness.

Regarding claim 11, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left top portion of 14b) and a second portion (left bottom portion of 14b) arranged in a third direction, the third direction being from the first electrode (22) toward the second electrode (19), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion has a second film thickness in the second direction, and the first film thickness is thinner than the second film thickness.

Regarding claim 12, Udrea et al., Sumitomo and Tang et al. further teach the device according to claim 1, wherein the third insulating film (14b, fig. 6; ¶¶ 0058-0059, Sumitomo) includes a first portion (left top portion of 14b) provided between the fourth electrode (15b) and the second semiconductor layer (12), and a second portion (bottom portion of 14b) positioned between the first electrode (22) and the fourth electrode (15b), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode (15b) toward the second semiconductor layer (12), the second portion has a second film thickness In a third direction, the third direction being from the first electrode (22) toward the second electrode (19), and the first film thickness is thinner than the second film thickness.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea et al., Sumitomo and Tang et al. as applied to claim 1 as above, and further in view of Gejo (US 20160218101 A1) of record. 

Regarding claim 7, Udrea et al., Sumitomo and Tang et al. teach all the limitations described in claim 1.
But Udrea et al., Sumitomo and Tang et al. are silent upon the provision of wherein the third insulating film includes a material having a larger thermal conductivity than a thermal conductivity of a material of the first insulating film.
However, Gejo teaches a similar device, wherein the third insulating film 32 includes a material (Silicon Nitride, ¶ 0023) having a larger thermal conductivity than a thermal conductivity of a material of the first insulating film 31 (Silicon Oxide, ¶ 0022).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the Oxide material of Udrea et al., Sumitomo and Tang et al. with the specified Nitride semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea et al., Sumitomo and Tang et al. as applied to claim 1 as above, and further in view of Lee et al. (US 20190058055 A1) of record.

Regarding claim 13, Udrea et al., Sumitomo and Tang et al. teach all the limitations described in claim 1.
But Udrea et al., Sumitomo and Tang et al. are silent upon the provision wherein the third insulating film includes a first portion positioned between the fourth electrode and the second semiconductor layer, and a second portion positioned between the first electrode and the fourth electrode, the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode toward the second semiconductor layer, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film.
However, Lee et al. teach a similar IGBT device 400 (cut 2, inactive portions, fig. 4G; ¶ 0067), wherein the third insulating film 460 (4C) includes a first portion (left/right top portion of 460 in ‘cut 2’) positioned between the fourth electrode 450 (fig. 4E) and the second semiconductor layer 430, and a second portion (bottom portion of 460 in ‘cut 2’) positioned between the first electrode and the fourth electrode (between the substrate 401 and electrode 476), the first portion has a first film thickness in a second direction, the second direction being from the fourth electrode 450 toward the second semiconductor layer 430, the second portion has a second film thickness in a third direction, the third direction being from the first electrode toward the second electrode, and the first film thickness is thicker than the second film 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Udrea et al., Sumitomo, Tang et al. and Lee et al. to make the thickness of the insulating film of the dummy gate less at bottom and higher on the side according to the teachings of Lee et al. with a motivation of improving short circuit withstand time, acceptable Vce, sat and switching times. See Lee et al., ¶ 0027.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817